ALLOWANCE
Applicant’s after final reply, filed 8 August 2022 in response to the Final Office action mailed 24 June 2022, has been entered and fully considered. As per Applicant’s filed claim amendments claims 1, 3-4, 6-16, 18-21 and 23 are pending and in the forms previously presented, claims 2, 5, 17, 22 and 24-25 were cancelled by prior amendment(s). Pending claims 1, 3-4, 6-16, 18-21 and 23 are herein allowed. 

Terminal Disclaimer
The terminal disclaimer filed on 8 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on the following Application Nos has been reviewed and is accepted: A) 16/763,271, B) 16/760,468, C) 16/763,339, D) 16/763,739, E) 16/948,971, F) 17/155,188, G) 17/595,071, H) 17/595,091, I) 17/595,092, and J) 17/595,094.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 8 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos has been reviewed and is accepted: K) 10,913,834 and L) 10,927,228.  The terminal disclaimer has been recorded.

Response to Arguments/Amendments
	The provisional nonstatutory obviousness type double patenting rejections of the instant claims as unpatentable over the cited claims of U.S. Application Nos A) 16/763,271, B) 16/760,468, C) 16/763,339, D) 16/763,739, E) 16/948,971, F) 17/155,188, G) 17/595,071, H) 17/595,091, I) 17/595,092, and J) 17/595,094 are herein withdrawn in view of the properly filed terminal disclaimer (see above). 
	The non-provisional nonstatutory obviousness type double patenting rejections of the instant claims as unpatentable over the cited claims of U.S. Patent Nos K) 10,913,834 and L) 10,927,228 are herein withdrawn as a result of Applicant’s properly filed terminal disclaimer (see above).
	No other objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior art of McAllister (US 4,957,943) teaches microporous particulate-filled thermoplastic polymeric compositions comprising interconnected polymeric structures (abstract; col 4), wherein the polymers are selected from a plurality of thermoplastic polymers including olefinic, polyvinyl, butadiene-containing, polyester, polyamide, etc. (col 6 to col 7). McAllister further teaches submicron or low micron-sized particulate filler (col 4; col 6), in amounts of up to 50 or more vol% (col 4; see also col 8) selected from metals, metal oxides and carbonaceous materials (col 6), resulting in microporous composites of high porosity (examples: 95.3%, 92%, 84% etc). McAllister differs from the instant invention however, in that McAllister fails to teach or render obvious the claimed range of 93-97 wt% thermally conductive particles and a corresponding/resultant composite porosity of 5 to 20%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767